PER CURIAM.
Larry Hollingsworth appeals his convictions and sentences for attempted first-degree murder, sexual battery, and two counts of lewd and lascivious acts upon a minor under sixteen. We affirm the convictions without discussion. We also affirm Mr. Holl-ingsworth’s life sentence as a habitual offender for attempted first-degree murder.
We reverse Mr. Hollingsworth’s habitual offender sentence for the sexual battery. A review of the trial court’s sentencing hearing indicates that Mr. Hollingsworth was sentenced as a habitual offender for the sexual battery, which is a life felony. See § 794.011(3), Fla. Stat. (1993). At the time of the offense, a defendant could not be sentenced as a habitual offender on a life felony. See Blotz v. State, 640 So.2d 1240 (Fla. 2d DCA 1994). On remand, the defendant must be resentenced for this offense.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and ALTENBERND and NORTHCUTT, JJ., concur.